DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprises" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in line 2).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the phrase “a first screening device” in line 12 of claim 16, without a “second screening device” in the same claim makes the claim language confusing. Note also claim 33 with this regard.
The use of the phrase “a first clearing device” in line 14 of claim 16, without a “second clearing device” in the same claim makes the claim language confusing. Note also claims 33 and 35 with this regard.
Claim 24 is indefinite since all that the applicant considers to be encompassed by the phrase “a ball passage of the slots” in line 3 cannot be determined. A ball? How do you determine the size of a ball? What does the ball have anything to do with a comminuting device?
With respect to claim 33: the claim language is confusing since it is not clear whether “at least two clearing elements” in line 18 is the same clearing elements as in line 14 or are additional ones. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 16-17, 24-25, 28-30 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galanty (5,833,152).
Galanty discloses in Figs. 1-9, a comminuting device 10 comprising: a housing 12 with an inlet opening, an outlet opening, and a housing interior extending from the inlet opening to the outlet opening; a first comminuting shaft 22 extending through the housing interior and arranged to rotate about a first comminuting axis and onto which a plurality of first comminuting cutting elements 24 spaced apart axially along the first comminuting axis is fastened; a second comminuting shaft 22 extending through the housing interior and arranged to rotate about a second comminuting axis and onto which a plurality of second comminuting cutting elements 26 spaced apart axially along the second comminuting axis is fastened; a drive device 28 for driving the first and second comminuting cutting shaft in a rotational movement; a first screening device 14 having a first screening wall comprising a plurality of slots 16 arranged in the housing interior adjacent to the first comminuting shaft; and a first clearing device 36 comprising a plurality of clearing elements 38 which can be moved relative to the first screening wall 14 along a movement path and which extend through the plurality of slots 16 (col 7 lines 5-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19, and 26-27are rejected under 35 U.S.C. 103 as being unpatentable over Galanty.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in Galanty. Providing a comminuting device with an electrically, pneumatically or hydraulically driven motor would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose other than a known type of a driving means. Also, changing the shape of the clearing fingers also depend on the shape of the screen and would have been obvious. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Allowable Subject Matter
Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20-23 and 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FAYE FRANCIS/Primary Examiner, Art Unit 3725